IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SHIRLEY WASHBURN,                         : No. 695 MAL 2015
ADMINISTRATRIX OF THE ESTATE OF           :
DONALD WASHBURN,                          :
                                          : Petition for Allowance of Appeal from
                  Respondent              : the Order of the Superior Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
NORTHERN HEALTH FACILITIES, INC.;         :
EXTENDICARE HEALTH FACILITIES,            :
INC.; EXTENDICARE HEALTH                  :
SERVICES, INC.; EXTENDICARE               :
HEALTH NETWORK, INC.;                     :
EXTENDICARE HOLDINGS, INC.;               :
EXTENDICARE, INC.; EXTENDICARE            :
REIT; EXTENDICARE, L.P.,                  :
                                          :
                  Petitioners             :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of February, 2017, the Petition for Allowance of Appeal

is DENIED.

      Justice Donohue did not participate in the consideration or decision of this

matter.